                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:11-CR-00073-KDB-DSC
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 JOHN ARLAND ROBERTS (22)                   )
                                            )

         THIS MATTER is before the Court upon motion of the defendant pro se for

compassionate release based on his declining medical condition under the First Step

Act of 2018. (Doc. No. 948).

         Section 603(b) of the Act amended 18 U.S.C. § 3582(c)(1)(A), which previously

only allowed a court to reduce a term of imprisonment on motion of the Director of

the Bureau of Prisons. Now a court may entertain a motion filed by a defendant: (1)

after full exhaustion of all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on his behalf; or (2) after lapse of 30 days from the receipt

of such a request by the warden of his facility, whichever is less.

         The motion fails to show that the defendant has fully exhausted his

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on his behalf or that 30 days have elapsed from the warden’s receipt of a request.

Therefore, the Court is without authority to consider the merits of his claim.

         IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion (Doc.

No. 948), is DENIED.
      The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.




                                Signed: January 15, 2020
